Citation Nr: 1438466	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis (also claimed as bronchial condition).  

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2012 and April 2013 rating decisions of St. Paul, Minnesota, and Muskogee, Oklahoma Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before a Decision Review Officer in April 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in June 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge at his local RO.  

Because the Board may not proceed with a determination without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700 (a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran must be notified by letter of the date, time, and place of that hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

